                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRINA HILL,                                        Case No. 18-cv-01474-HSG
                                   8                    Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART PLAINTIFF’S
                                   9             v.                                         ADMINISTRATIVE MOTIONS TO
                                                                                            SEAL
                                  10     GOODFELLOW TOP GRADE,
                                                                                            Re: Dkt. Nos. 96, 114
                                  11                    Defendant.

                                  12          Plaintiff filed two administrative motions to file documents under seal in connection with
Northern District of California
 United States District Court




                                  13   the parties’ motions in limine. Dkt. Nos. 96, 114. The Court GRANTS IN PART and DENIES
                                  14   IN PART the motions to file under seal, as described below.
                                  15     I.   LEGAL STANDARD
                                  16          Courts generally apply a “compelling reasons” standard when considering motions to seal
                                  17   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana
                                  18   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the
                                  19   common law right ‘to inspect and copy public records and documents, including judicial records
                                  20   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of
                                  21   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this
                                  22   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion
                                  23   must “articulate compelling reasons supported by specific factual findings that outweigh the
                                  24   general history of access and the public policies favoring disclosure, such as the public interest in
                                  25   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations
                                  26   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in
                                  27   disclosure and justify sealing court records exist when such ‘court files might have become a
                                  28   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public
                                   1   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   2   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   3   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   4   without more, compel the court to seal its records.” Id.

                                   5           Records attached to nondispositive motions must meet the lower “good cause” standard of

                                   6   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                   7   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotations omitted). This

                                   8   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                   9   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  10   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                  11   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966

                                  12   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).
Northern District of California
 United States District Court




                                  13    II.    DISCUSSION

                                  14           Because Plaintiff moves to file documents related to her motions in limine and opposition

                                  15   to Defendant’s motions in limine, the Court will apply the lower good cause standard.

                                  16                   A. Plaintiff’s Motion to File Under Seal Exhibits 6 and 10 (Dkt. No. 96)

                                  17           Plaintiff seeks to file under seal Exhibits 6 and 10 to the Declaration of Eric B. Young

                                  18   (“Young Declaration”), in support of her motions in limine. Dkt. No. 96. Exhibit 6 is a collection

                                  19   of Plaintiff’s personal medical records. Dkt. No. 96-1 ¶ 2. Exhibit 10 contains excerpts from

                                  20   Plaintiff’s deposition transcript. Id. ¶ 3.

                                  21           The Court finds that there is good cause to seal Exhibit 6, but not Exhibit 10. As to Exhibit

                                  22   6, the Court finds that protecting Plaintiff’s privacy interest in her confidential medical

                                  23   information outweighs the public’s interest in access to this information. See A.C. v. City of Santa

                                  24   Clara, No. 13-CV-03276-HSG, 2015 WL 4076364, at *2 (N.D. Cal. July 2, 2015). With respect

                                  25   to Exhibit 10, Plaintiff’s proffered justification is that the deposition testimony includes Plaintiff’s

                                  26   responses to “inflammatory, irrelevant, and prejudicial topics” and has the “potential to harm Ms.

                                  27   Hill’s reputation in a very public way.” Dkt. No. 96 at 1. However, this falls short of the

                                  28   “particularized showing” of “specific prejudice or harm” Plaintiff must make to outweigh the
                                                                                          2
                                   1   public interest in access to judicial records. See Phillips, 307 F.3d at 1210–11 (citation and

                                   2   quotations omitted); see also Fed. R. Civ. P. 26(c). And, as Plaintiff concedes, Exhibit 10 reflects

                                   3   facts that are already in the record. Dkt. No. 96 at 1. Accordingly, sealing Exhibit 10 in its

                                   4   entirety is not “narrowly tailored” as to seal only sealable material, required by Civil Local Rule

                                   5   79-5. The Court therefore GRANTS IN PART AND DENIES IN PART Plaintiff’s motion to

                                   6   seal Exhibits 6 and 10 to the Young Declaration.

                                   7
                                                  B. Plaintiff’s Motion to File Under Seal Her Opposition and Portions of Exhibit 3
                                   8                 (Dkt. No. 114)
                                   9          Plaintiff also asks the Court to file under seal portions of her opposition to Defendant’s

                                  10   Motion In Limine No. 5 and portions of Exhibit 3 attached to the Declaration of Chieh Tung

                                  11   (“Tung Declaration”) in support of Plaintiff’s opposition. Dkt. No. 114. The only basis Plaintiff

                                  12   proffers for sealing is that Defendant designated the material as confidential. Dkt. No. 114 at 1.
Northern District of California
 United States District Court




                                  13          As Plaintiff acknowledges, a designation of confidentiality is not sufficient to establish that

                                  14   a document is sealable. See Civ. L. R. 79-5(d)(1)(A). “Confidential” is merely the parties’ initial

                                  15   designation of confidentiality to establish coverage under the stipulated protective order. See

                                  16   Verinata Health, Inc. v. Ariosa Diagnostics, Inc., No. 12-cv-05501-SI, 2015 WL 5117083, at *5

                                  17   (N.D. Cal. Aug. 31, 2015) (“But good cause ‘cannot be established simply by showing that the

                                  18   document is subject to a protective order or by stating in general terms that the material is

                                  19   considered to be confidential’”) (quoting Bain v. AstraZeneca LP, No. 09-cv-4147, 2011 WL

                                  20   482767, at *1 (N.D. Cal. Feb. 7, 2011)). Thus, Plaintiff’s motion does not comply with Civil

                                  21   Local Rule 79-5(d)(1)(A). In addition, as the designating party for the materials, Defendant did

                                  22   not comply with Civil Local Rule 79-5(e)(1), because it did not file a Declaration within four days

                                  23   of Plaintiff’s motion. See Civ. L.R. 79-5(e)(1). Accordingly, the Court DENIES Plaintiff’s

                                  24   motion to seal portions of her opposition to Defendant’s Motion in Limine No. 5 and portions of

                                  25   Exhibit 3 to the Tung Declaration.

                                  26   III.   CONCLUSION

                                  27          The Court GRANTS IN PART AND DENIES IN PART Plaintiff’s administrative

                                  28   motion to file under seal Exhibits 6 and 10 to the Young Declaration, Dkt. No. 96, and DENIES
                                                                                          3
                                   1   Plaintiff’s administrative motion to file under seal portions of her opposition and portions of

                                   2   Exhibit 3 to the Tung Declaration, Dkt. No. 114.

                                   3          The Court DIRECTS Plaintiff to file public versions of all documents for which the

                                   4   proposed sealing has been denied within seven days of this order. Plaintiff may also file new

                                   5   motions to seal within seven days of this order according to the requirements discussed above.

                                   6   Pursuant to Civil Local Rule 79-5(f)(1), documents filed under seal as to which the administrative

                                   7   motions are granted will remain under seal.

                                   8

                                   9          IT IS SO ORDERED.

                                  10   Dated: 8/22/2019

                                  11                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
